Per Curiam.
Where it is made to appear to the court that a party is unable to give minute particulars, he may be excused from giving them, if the substantial rights of the other party may be guarded. Upon proper application, time may be given to procure particulars, if necessary.
In the present case the bill of particulars is vague, and no reason is shown for the defendant not being able to be exact as to times and the description of the sums paid. The verification by the attorney does not show that the defendant himself has not the means of making a competent bill, and it does appear that by correspondence the defendant could control the form of the bill and could himself verify it, or show why he is unable to be exact. For that purpose, twenty days were given by the order appealed from, and under proper circumstances that time could be enlarged.
Order affirmed, with $10 costs and disbursements to be taxed.